El Juez Asociado ’Se. MacLeaby,
emitió la opinión del tribunal.
El acusado en el presente caso fué procesado ante la corte municipal de Coamo y Juana Díaz, bajo una denuncia por hurto de menor cuantía, es decir, por haber robado 6 ó 7 cuar-tillos de café y en apelación ante la Corte de Distrito de Ponce fué condenado á la pena de tres meses de cárcel.
En este tribunal no compareció el apelante y no tuvo repre-sentación en el acto de la vista. La prueba no nos fué certi-ficada, ni mediante pliego de excepciones, ni relación de hechos, y no encontramos nada en el récord- que justificaría la completa revocación de la sentencia apelada, y por lo tanto, debía confirmarse la misma.
Las cortes de distrito no son realmente cortes de apelación, puesto que la ley no les exige revisar las causas que se presen-tan ante ellas, procedentes de los tribunales inferiores, ni las sentencias que se hayan dictado en las mismas, sino que deben juzgar nuevamente dichas causas sin referencia alguna á las resoluciones dictadas por los tribunales inferiores.
En vista de que el juicio ante la porte de distrito fué nece-sariamente un proceso completamente nuevo, la sentencia de dicha corte no ha debido ser en forma de confirmación de la *200sentencia de la corte inferior, y la sentencia de este tribunal debía confirmar meramente la imposición de la pena de encar-celamiento y el pago de las costas.
'Una causa parecida á la presente, seguida contra el mismo individuo, fué resuelta por esta corte el viernes último pasado, y la resolución dictada en esa ocasión será seguida en el pré-nsente caso. La sentencia confirmatoria debería dictarse de acuerdo con lo expuesto.

Confirmada.,

Jueces concurrentes: Sres. Presidente Quiñones y Asocia-dos, Hernández, Figueras y Wolf.